Woodward, J.
There was no error in the ruling of the court. This is not a case where the law requires the contract to be in writing. It is one where a part is reduced to writing, and a part is not; and where if is manifest that the writing does not constitute the whole, parol evidence is admissible to show the remainder. 2 Pars, on Contract, 61. Thus, when the subject matter, or persons, and the like, are not defined in. the writing, parol evidence is receivable to *76point them out. Pars, ut supra, 3; Ib. 148; Jackson ex dem. Van Vechten et al. v. Sill et al., 11 Johns. 201; Jackson ex dem. Lowell v. Parkhurst, 4 Wend. 369. So, if the language is applicable to several of any kind of objects, as several pieces of laud, several parcels of goods; in other words, if tbe particulars are indefinite, so that it is not known to wbicb the contract relates, tbe evidence is admissible. 2 Greenl. Ev. § 288.
In tbe case before us, what timber was intended, is manifestly left undefined, and tbis must necessarily be pointed ojit by parol. Otherwise, there is no contract.
The judgment of the District Court is affirmed.